Citation Nr: 0020057	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to direct service connection for a 
left hip disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946, and from September 1965 to September 1967.  He also 
served as a member of a reserve component.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of May 1998 which declined to 
reopen a previously denied claim of service connection for a 
left hip disability.  

The Board notes that, in his August 1998 notice of 
disagreement, the veteran raised the issue of entitlement to 
service connection for a left hip disability as secondary to 
his already service-connected left knee disability.  A review 
of the record reveals that this matter has never been 
adjudicated by the RO, and is thus not before the Board for 
appellate consideration.  This issue is thus referred to the 
originating agency for additional development.  


FINDINGS OF FACT

1.  By a decision entered in November 1991, the RO denied a 
claim of service connection for a left hip disability.  That 
decision was not appealed.  

2.  By a February 1992 rating action, the RO found that no 
new and material evidence to reopen had been submitted.  No 
appeal was initiated.  

3.  The evidence received since the 1992 action, by itself, 
or in connection with the evidence previously assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a left hip disability.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained injury to his left hip 
in a combat-related parachute jump during World War II, and 
that current disability of the left hip is related to that 
incident and/or to the cumulative effect of other in-service 
parachute jumps.  

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

In November 1991, the RO denied a claim of service connection 
for disabilities which included a left hip disorder.  That 
decision was not appealed.  Also, by a February 1992 action, 
the RO declined to reopen the veteran's claim.  The veteran 
was notified of this action and his right to appeal, but did 
not initiate an appeal within the one-year time period 
allowed.  38 C.F.R. §§ 20.302, 20.1103 (1992).  Consequently, 
the current claim of service connection may be considered on 
the merits only if "new and material evidence" has been 
submitted since the time of the prior adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence available in February 1992 included 
service medical records which showed that the appellant was 
diagnosed in July 1946 with internal derangement of the left 
knee due to trauma received in landing as a result of 
multiple parachute jumps.  An August 1946 x-ray of the left 
hip, taken in conjunction with an evaluation of the veteran's 
left knee complaints, revealed no abnormality.  At an annual 
examination conducted in August 1972, the veteran gave a 
history of treatment for left hip dislocation in 1945 which 
had been caused by a parachute jump.  However, no disability 
was noted on examination.

Pursuant to the filing of a claim in July 1991, May 1991 
clinical records were received from Womack Army Hospital 
which show a past left hip dislocation with complaint of 
pain.  An x-ray of the left hip was interpreted as showing 
mild degenerative joint disease.  At a VA examination in 
September 1991, the veteran provided a history of sustaining 
an injury to his hips while parachuting in the Philippines 
during service which he indicated had gradually become more 
symptomatic over the years.  Following examination, a 
diagnosis of painful left hip with synovitis and possible 
arthritis was rendered.  As noted above, the RO denied 
service connection for left hip disability in November 1991 
and declined to reopen the claim in February 1992.  

The evidence received since the prior final denial of the 
claim includes military records referencing an injury to the 
ribs and kidney during the course of inactive duty for 
training in July 1963, a copy of the May 1991 clinic note 
from Womack Army Hospital noting a previous left hip 
dislocation with complaint of pain, a discharge summary from 
Carteret General Hospital indicating treatment for disability 
not pertinent to the appeal, and the report of a VA 
examination conducted in December 1995 which shows that the 
veteran reported having occasional left hip pain.  The 
veteran was afforded a VA examination in July 1997 at which 
he recited an account of injury to the left hip as the result 
of a parachute jump in 1945.  Following X-rays and 
examination of the left hip, a diagnosis of left hip pain 
with mild degenerative joint disease was rendered.  The 
veteran also provided testimony at an April 1999 hearing.  He 
reiterated a history of initial trauma to the left hip as the 
result of a parachute jump in 1945, and added that his 
multiple jumps over the years had contributed to a 
deteriorating condition.  He stated that his left hip 
continued to worsen.  

The Board finds that the new evidence received since the 
previous denial is not material.  The record reflects that a 
diagnosis of mild degenerative joint disease of the left hip 
was already rendered in 1991, and the veteran had previously 
provided a history of injury to the left hip as a result of a 
parachute jump during service.  Consequently, the reiteration 
of this version of events, although in greater detail, does 
not tend to support the veteran's claim in a manner beyond 
that already demonstrated in 1992.  In short, it was 
previously known that the veteran had degenerative changes 
with pain, and that, by his own account, he had injured his 
hip during military service.  The newly received evidence 
therefore does not tend to prove his claim beyond what the 
evidence showed in 1992 and consequently is not so 
significant that it must be considered to fairly decide the 
underlying claim.

Absent the receipt of new and material evidence, the Board 
does not have jurisdiction to review the former disposition.  
Butler v. Brown, 9 Vet. App. 167 (1996).  The application to 
reopen must therefore be denied.


ORDER

The application to reopen a claim of direct service 
connection for a left hip disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

